Name: COMMISSION REGULATION (EC) No 130/97 of 24 January 1997 establishing the quantity of certain pigmeat products available for the second quarter of 1997 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part
 Type: Regulation
 Subject Matter: international trade;  animal product
 Date Published: nan

 25. 1 . 97 EN Official Journal of the European Communities No L 24/5 COMMISSION REGULATION (EC) No 130/97 of 24 January 1997 establishing the quantity of certain pigmeat products available for the second quarter of 1997 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 April to 30 June 1997 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrange ­ ments provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part ('), as last amended by Regula ­ tion (EC) No 2071 /96 (2), and in particular Article 4 (4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 January to 31 March 1997 should be added to the quanti ­ ties available for the period 1 April to 30 June 1997, Article 2 This Regulation shall enter into force on 25 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 233 , 30 . 9 . 1995, p . 45 . 2 OJ No L 277, 30 . 10 . 1996, p . 17 . No L 24/6 EN Official Journal of the European Communities 25 . 1 . 97 ANNEX (tonnes) Group No Total quantity available for the period 1 April to 30 June 1997 18 1 050 19 1 050 20 210 21 1 050 22 525